Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 7 (currently amended) line 1, delete “the planar” and insert “a planar”.
In claim 7 (currently amended) line 4, after “100 mm,” insert “and a maximum grain size to a mean grain size ratio from 1.9 to 2.4”.
In claim 7 (currently amended) line 11, delete “100 mm.” and insert “100 mm, and a maximum grain size to a mean grain size ratio from 1.9 to 2.4.”
In claim 7 (original), renumber as claim 8. 
In claim 8, renumber as claim 9.
In claim 9, renumber as claim 10
In claim 10, renumber as claim 11.
In claim 11, renumber as claim 12.
In claim 12, renumber as claim 13.
In claim 13, renumber as claim 14.
In claim 14, renumber as claim 15. 
In claim 15, renumber as claim 16
In claim 16, renumber as claim 17. 
In claim 17, renumber as claim 18.
In claim 18, renumber as claim 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Schlott (EP 0768387) the closest prior teaches a sputtering target of tin with an average grain size of several centimeters.  Schlott does not teach a sputtering target made of tin or a method of making said sputtering target with an average grain size from at least 10 mm to at most 100 mm, and a maximum grain size to minimum grain size ratio or standard deviation. 	Schultheis (US 2017/0062193) teaches a copper tin sputtering target in example 2 wherein the target has a mean grain size from 1.5 mm to 5 mm.  This prior art does not teach an average grain size of greater than 10 mm.  Nor does it teach a max – min grain size ratio or standard deviation as required by the claims. 
Regarding claim 7, Examiner’s amendments were made to incorporate claim 1 into claim 7 as indicated by Applicant’s remarks dated June 1, 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794